            IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF GEORGIA
                              AUGUSTA DIVISION


ANGELA CHRISTINE BAKOS,                       *
                                              *


       Plaintiff,                             *
                                              *


            V.                                *                 CV 118-119
                                              ★


NANCY A. BERRYHILL, Acting       *
Commissioner of Social Security, *
                                              *


       Defendant.                             *
                                              *




                                     ORDER




       Pursuant to the power of this Court to enter a judgment

affirming, modifying, or reversing the Commissioner's decision

with remand in Social Security actions under sentence four of

42 U.S.C. § 405(g), and in light of the Agency's request to remand

this action and Plaintiff's consent thereto, this case is hereby

remanded.    IT IS ORDERED that, upon remand, the Appeals Council

will    affirm   the      finding        of       disability,    but   instruct    the

Administrative      Law   Judge     to    develop      the   record    as    necessary,

reevaluate the established onset of disability date, and issue a

new decision.


       Therefore, this Court reverses the Comraissioner's decision

under sentence four of 42 U.S.C. § 405(g) with a remand of the

cause to the Commissioner for further proceedings.                     See Shalala v.

Schaefer, 509 U.S. 292 (1993); Melkonyan v. Sullivan, 501 U.S. 89
(1991).   Defendant's motion to remand (Doc. 14) is GRANTED.    The

Clerk of the Court SHALL enter a separate judgment pursuant to

Rule 58 of the Federal Rules of Civil Procedure.

    ORDER ENTERED at Augusta, Georgia., this              of March,

2019.




                                   J. RAliDALJiAirrT^CHIE;^ JUDGE
                                   uniteidItates district court
                                    LOUTHE^ DISTRICT OF GEORGIA
